NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          DEC 4 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-50275

                Plaintiff-Appellee,              D.C. No.
                                                 2:16-cr-00313-MWF-1
 v.

PEYTON JAMAR ADAMS,                              MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                     Argued and Submitted November 14, 2018
                               Pasadena, California

Before: GOULD and MURGUIA, Circuit Judges, and AMON,** District Judge.

      This appeal arises from an indictment charging Peyton Adams with criminal

contempt for violating the district court’s no-contact order. The district court

imposed the order when it revoked Adams’s supervised release and sentenced him

to sixteen months’ incarceration, followed by eighteen months of supervised


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Carol Bagley Amon, United States District Judge for
the Eastern District of New York, sitting by designation.
release, for assaulting his then-girlfriend and mother of his child, J.B. The no-

contact order prohibited Adams from contacting J.B. while incarcerated and on

supervised release. While in prison, Adams called J.B. numerous times to harass

and threaten her. As a result, the government charged Adams with criminal

contempt for violating the no-contact order. The district court denied Adams’s

motion to dismiss the indictment. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      A district court’s denial of a motion to dismiss the indictment is reviewed de

novo. United States v. Tomsha-Miguel, 766 F.3d 1041, 1048 (9th Cir. 2014) (citing

United States v. Caruto, 663 F.3d 394, 397 (9th Cir. 2011)). Adams argues that he

did not violate the no-contact order because the order did not apply to his term of

imprisonment. However, at the sentencing, the district court spoke directly to

Adams and ordered him not to contact J.B. “while . . . in custody . . . .” Likewise,

the written judgment clearly stated that Adams was prohibited from contacting J.B.

“in any manner, directly, [or indirectly] . . . including the duration [of] the period

of his incarceration within the Bureau of Prisons.” Thus, the district court did not

err in denying Adams’s motion to dismiss the criminal contempt indictment on the

basis that Adams plainly violated the no-contact order while incarcerated.

      Adams also argues that the no-contact order was invalid because the district

court erred in exercising its power to impose the order. However, the collateral bar


                                           2
rule prevents Adams from challenging the validity of the no-contact order in

contempt proceedings. In re Establishment Inspection of Hern Iron Works, 881
F.2d 722, 725–26 (9th Cir. 1989) (court order may not be collaterally attacked in

criminal contempt proceedings even though the order may be incorrect and even

unconstitutional). To be sure, an order is invalid, and may be challenged in

contempt proceedings, if a court issues the order without subject matter

jurisdiction. Id. at 726. But, in this case, the court had jurisdiction over Adams’s

supervised release violation, which gave rise to the no-contact order. See United

States v. Murguia-Oliveros, 421 F.3d 951, 953 (9th Cir. 2005) (citing 18 U.S.C. §

3583(e)(3)). Further, Adams concedes that district courts may exercise their

inherent authority to impose no-contact orders in limited circumstances. See

Wheeler v. United States, 640 F.2d 1116, 1123–25 (9th Cir. 1981). Thus, the

subject matter-jurisdiction exception to the collateral bar rule does not apply in this

case, and Adams is precluded from collaterally attacking the validity of the no-

contact order in contempt proceedings.

AFFIRMED.




                                           3